DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
Claim 1 recites in part, “wherein the active mass density of the positive active mass layer is 3g/cc to 4.0g/cc” and “wherein the electrolyte…”
There should be a space between each of the numerical values (3 and 4.0) and “g/cc”
The two random quotation marks as emphasized should be deleted.
It appears that 3 should be amended to 3.0 for congruency of the claims (i.e., 4.0 has two significant figures, it would appear 3.0 would be more appropriate than simply 3).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	 The rejection of claim 1, and thus dependent claims 2-10, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of the removal of the subject matter from the claims.  
	The rejection of claim 1, and thus dependent claims 2-10, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the removal of the subject matter from the claims.  
	The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amendments made to the claims.

4.	Claim 1, and thus dependent claims 2-10, and claim 10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 as presented is reproduced below: 
	“…wherein the electrolyte includes one or more organic solvents and one or more lithium salts, and the one or more organic solvents include a carbonate-based solvent, an ester-based solvent, an ether-based solvent, or a combination thereof, and
wherein the active mass density of the positive active mass layer is 3g/cc to
4.0g/cc” and “wherein the electrolyte includes an organic solvent and a lithium salt,
and the organic solvent includes a carbonate-based solvent, an ester-based
solvent, an ether-based solvent, or a combination thereof.”

The claim is indefinite as it appears to either claim the same entity twice in a redundant fashion, or there are at least two organic solvents and lithium salts and the claim fails to properly set forth this feature such that it is required.  Please also note the claim objections above regarding the lack of proper spacing and random quotation marks that need deleted.

	Appropriate correction is required.  For compact prosecution purposes, the claims will be examined as if they were presented as follows:
	“…
wherein the active mass density of the positive active mass layer is 3.0 g/cc to
4.0 g/cc,
and 
and the organic solvent includes a carbonate-based solvent, an ester-based
solvent, an ether-based solvent, or a combination thereof.”


Claim Rejections - 35 USC § 103
5.	Claims 1-3, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wakita et al. (US 2009/0011333).
	Regarding claim 1, Wakita teaches a rechargeable lithium battery (P134-140; not limited to full disclosure), comprising: 
a cathode (“positive electrode”) comprising a positive current collector and a positive active mass layer on the positive current collector, the positive active mass layer comprising a positive active material (P135);
an anode (“negative electrode”) comprising a negative current collector and a negative active mass layer on the negative current collector, the negative active mass layer comprising a negative active material (P136-139, 155); and 
6 as a lithium salt (P140, see also P78-82) (“wherein the electrolyte includes an organic solvent and a lithium salt, and the organic solvent includes a carbonate-based solvent, an ester-based solvent, an ether-based solvent, or a combination thereof”), and
	wherein Wakita teaches Example 3-1 (P135-140, 155) in which:
the volume density of the cathode active material layer is 3.55 g/cm3 (P135)
the thickness of the positive electrode (sum of the positive active material layers  applied on both faces of positive current collector + positive current collector thickness) is 97 μm + 97 μm + 20 μm = 214 μm
Value of A of Equation 2 is thus 0.016589 [=(3.55 g/cm3) / 214 μm]
the volume density of the negative active material layer is 1.81 g/cm3 (P139)
the thickness of the negative electrode (sum of the negative active material layers applied on both faces of the negative current collector + negative current collector thickness) is 50 μm + 50 μm + 15 μm = 115 μm (P139, 155)
Value of B of Equation 3 is thus 0.015739 [=(1.81 g/cm3) / 115 μm]
Value of Equation 1 of (A/B) is thus 1.053984 
The values of A (0.016589), B (0.015739), and the volume density of the cathode active material layer (3.55 g/cm3) each respectively anticipate the ranges claimed for A (0.01 < A < 0.1), B (0.01 < B < 0.05), and the positive active mass layer density (3 g/cc to 4.0 g/cc) given "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original); MPEP §  2131.03.  
	The value of A/B of 1.053984 is considered to establish a prima facie case against the claimed range of 0.3 < A/B < 1.000 given a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (i.e., compare claimed end point of 1.000 to prior art value of 1.053984) on the basis of the following case law (emphasis mine; MPEP § 2144.05):
Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  

In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).

It is noted that the difference in Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) is 0.75% versus 0.8% or 0.5%; the difference in the instance scenario is an entire magnitude smaller at 1.000 versus 1.053984 or 0.053984.  Accordingly, the claimed range and the taught value are so close that prima facie one skilled in the art would have expected them to have the same properties given the values are so mathematically close that the difference between the claimed range and the value is virtually negligible absent any showing of unexpected results or criticality.
Regarding claim 2, Wakita teaches wherein the positive active mass layer is on both sides of the positive current collector (P135).
Regarding claim 3, Wakita teaches wherein the negative active mass layer is on both sides of the negative current collector (P139).
Regarding claim 5, Wakita teaches wherein the thickness of the positive electrode is 214 μm (P135).  The value of 214 μm is considered to establish a prima facie case against the claimed range of 30 to 200 μm given a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close on the basis of the case law cited in claim 1 and MPEP § 2144.05.  Accordingly, the claimed range and the taught value are so close that prima facie one skilled in the art would have expected them to have the same properties given the values are so mathematically close that the difference between the claimed range and the value is virtually negligible absent any showing of unexpected results or criticality.
Regarding claim 6, Wakita teaches wherein the active mass density of the negative active mass layer is 1.81 g/cm3 (P139), a value anticipating the range claimed (0.5 g/cc to 2.5 g/cc).  It is noted that Wakita also teaches that the volume density of the anode active material is preferably in the range from 1.70 g/cm3 to 1.95 g/cm3 (P76) in order to improve the cycle characteristics (P76, P165).
Regarding claim 7, Wakita teaches wherein the thickness of the negative electrode is 115 μm  (P139, 155), a value anticipating the range claimed (30 μm to 200 μm).  
Regarding claim 10, Wakita teaches wherein the electrolyte is a mixture of ethylene carbonate, diethyl carbonate, propylene carbonate, and vinylethylene carbonate as organic solvents (i.e., at least:  “the carbonate-based solvent comprises diethyl carbonate (DEC), propylene carbonate (PC)”) (P140, see also P78-82 for other organic solvents).

5 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Wakita et al. (US 2009/0011333) as applied to at least claim 1, and further in view of Suzuki et al. (US 6,869,724) and Norton et al. (US 2016/0285111).  
Regarding claim 5, Wakita teaches wherein the thickness of the positive electrode is 214 μm (P135).  The value of 214 μm is considered to establish a prima facie case against the claimed range of 30 to 200 μm given a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close on the basis of the case law cited in claim 1 and MPEP § 2144.05.  
Furthermore, Suzuki teaches analogous art of a lithium secondary battery including a positive electrode mixture having an active material density of 3.0 to 4.0 g/ml (g/ml being equivalent to g/cc or g/cm3) (abstract) with a preferable range of 3.4 to 3.7 g/ml (C3/L66- C4/L6), wherein Suzuki teaches that the thickness of the positive electrode is about 80 to 200 μm (C6/L30-38).  Thus, the range as claimed (30 μm to 200 μm) overlaps with known, taught ranges of the prior art, thereby establishing a prima facie case of obviousness given that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  Moreover, the thickness of a positive electrode (and negative electrode) is known to directly effect the capacity of a battery or EMF potential chemically stored by the battery and is proportional thereto as taught by Norton (P5).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine the optimum thickness of the positive electrode of Wakita within the known range taught by the prior art of Suzuki of about 80 to 200 μm (C6/L30-38) in order to achieve the desired capacity of the battery or EMF potential chemically stored by the battery which is known as being proportional thereto as taught by Norton (P5).  The In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Furthermore, the courts have held the following:  
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).


7.	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wakita et al. (US 2009/0011333) as applied to at least claim 1, and further in view of Kim et al. (US 2013/0288107).  
Regarding claim 8, Wakita teaches wherein the positive active mass layer further comprises an electrical conductor (P85) such as Ketjen black (P135) but fails to disclose the  positive active mass layer specifically includes activated carbon (an electrical conductor).  
2, PVDF as binder, acetylene black as a conducting agent/material, and activated carbon (P87).  Thus, Kim teaches the benefits of using activated carbon and that it may be used in combination with another electrical conductor.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the cathode active material layer of Wakita such that it includes activated carbon given Kim teaches a positive electrode active material layer comprised of the same or similar constituents and that activated carbon is added thereto (P87) in order to achieve the described results of improving charge and discharge characteristics without decreasing the relative capacity and allowing for the impregnation of an electrolyte inside the electrode to actively transfer lithium ions” (P39).  It is noted that a person of ordinary skill in the art at the effective filing date of the invention could easily manipulate the parameters (particle size of the constituents, amounts of the constituents, compression of the layer, etc.) of the modified cathode active material layer of Wakita/Kim that includes activated carbon to maintain the volume density and thickness of the cathode active material layer as taught by Wakita.

8.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wakita et al. (US 2009/0011333) as applied to at least claim 1, and further evidenced by Crabtree et al., “The . 
Regarding claim 9, Wakita teaches in the examples that the negative active material comprises MCMB (i.e., (Mesocarbon Microbead) as a carbon material (P136), as well as a general teaching that the anode active material comprises a carbon material with the examples of graphite, non-graphitizable carbon (i.e., hard carbon), graphitizable carbon (i.e., soft carbon) and the like, with the specific examples of pyrolytic carbon, coke, glassy carbon fiber, organic polymer compound fired body, activated carbon, carbon black, etc. (P32-33).  As evidenced by Crabtree, graphitizable carbon and soft carbon are one in the same:

    PNG
    media_image1.png
    213
    630
    media_image1.png
    Greyscale

Accordingly, Wakita teaches that the negative active material may comprise soft carbon in teaching that the anode active material comprises a carbon material with the examples of graphite, non-graphitizable carbon (i.e., hard carbon), graphitizable carbon (i.e., soft carbon) as evidenced by Crabtree (Fig. 3).  

9.	Claims 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Wakita et al. (US 2009/0011333) as applied to at least claim 1, and further evidenced by Crabtree et al., “The energy-storage frontier: Lithium-ion batteries and beyond,” MRS Bulletin, Volume 40, December 2015, (copy provided) and in view of Kim et al. (US 2013/0288107).  
Regarding claim 9, Wakita teaches in the examples that the negative active material comprises MCMB (i.e., (Mesocarbon Microbead) as a carbon material (P136), as well as a general teaching that the anode active material comprises a carbon material with the examples of graphite, non-graphitizable carbon (i.e., hard carbon), graphitizable carbon (i.e., soft carbon) and the like, with the specific examples of pyrolytic carbon, coke, glassy carbon fiber, organic polymer compound fired body, activated carbon, carbon black, etc. (P32-33).  As evidenced by Crabtree, graphitizable carbon and soft carbon are one in the same:

    PNG
    media_image1.png
    213
    630
    media_image1.png
    Greyscale

Accordingly, Wakita teaches that the negative active material may comprise soft carbon in teaching that the anode active material comprises a carbon material with the examples of graphite, non-graphitizable carbon (i.e., hard carbon), graphitizable carbon (i.e., soft carbon) as evidenced by Crabtree (Fig. 3).  
Furthermore, Kim teaches analogous art of a lithium rechargeable battery with analogous constituents including a negative electrode comprising a current collector and a negative active material layer disposed on the current collector, the negative active material layering including a negative active material (P44).  Kim teaches the negative active material may include a carbon-based material and cites artificial  graphite as well as soft carbon, wherein soft carbon is preferable (P44-47).
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  It is noted that a person of ordinary skill in the art at the effective filing date of the invention could easily manipulate the parameters (particle size of the soft carbon, weight % of the constituents, compression of the layer, etc.) of the substituted negative active material layer of Wakita/Kim to maintain the volume density and thickness of the anode electrode active material layer as taught by Wakita.  

Response to Arguments
10.	Applicant's arguments filed 4/14/2021 with respect to the prior Office Action rejections of record have been fully considered and are persuasive; the prior Office rejections under 35 U.S.C. 112 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the indefinite subject matter added to the claim as detailed in the rejection under 35 U.S.C. 112(b)/second paragraph as well as under 35 U.S.C. 103 in view of the reference to Wakita et al. (US 2009/0011333).
	It is noted that the Examiner finds the amendment of “wherein the active mass density of the positive active mass layer is 3.0 g/cc to 4.0 g/cc supported by P13 of the PGPUB and Table 1.  
< A/B < 2.5 to 0.3 < A/B < 1.000) (abstract; Table 3, P113-114).  An amended range having new end points within an original range is not new matter by itself; however, a successful showing of unexpected results regarding a narrower range than was originally claimed/taught would bring forth a new matter issue, as it would show that the newly claimed range is a different invention than the originally disclosed range.  See MPEP 2163(I)(B) and case law discussion below.  In other words, unexpected results establishes that a small range is a different invention than the broad range so as In re Wertheim (citation below) points out, if the broad and narrow ranges are different inventions the broad range does not describe the narrow range.   With respect to the above, the following case law is applicable to this position:
In re Wertheim, 541 F.2d 257 (1976).  “Where it is clear, for instance, that the broad described range pertains to a different invention than the narrower (and subsumed) claimed range, then the broader range does not describe the narrower range. In re Baird, 348 F.2d 974, 52 CCPA 1747, 146 USPQ 579 (1965); In re Draeger, 150 F.2d 572, 32 CCPA 1217, 66 USPQ 247 (1945).

In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range).

In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus).

In re Baird, 348 F.2d 974, 52 CCPA 1747, 146 USPQ 579 (1965).  “All claims under this rejection specify a first quench bath temperature range of "from about 40° F to at least as low as about 60° F" or the equivalent. Munt has a specific reason for the 60° F. maximum. Above that quench temperature his finished bristle filaments curl. His 40° lower temperature range limit is a "practical" limit determined by the brittleness of the polypropylene at this stage. He has seen fit to limit his claims to this range. Appellants have not shown a basis for claiming this range. Appellants' brief states the alleged support to be in disclosure of quenching to a temperature between 0° and 80° C. (32° and 176° F.). This is clearly no support for the specific range taught and claimed by Munt and included in all copied claims. Neither is there support by reason of appellants' disclosure, in a specific example, of a specific temperature of 7° C. (44.6° F.).”  In re Rodman, 223 F.2d 281, 42 CCPA 951, In re Draeger, 150 F.2d 572, 32 CCPA 1217.
In re Draeger, 150 F.2d 572, 32 CCPA 1217.  

“The mere fact that appellants' broad range overlaps at one end does not make it a disclosure of the critical limitations in the appealed claims. Appellants' application as filed fails to teach the gist of the invention here involved, and they should not now be permitted, on said disclosure, to extract from an issued patent, claims obviously based upon the disclosure of a critical element not even hinted at in their specification. To hold otherwise would encourage rather than discourage indefinite, broad disclosures and thus prevent inventions relating to critical matters, as does the one involved here, from being taught to the public.  In the instant case, as has been pointed out, the ranges in the appealed claims are so different from the ranges disclosed by appellants that it is obvious that the inventions are different.”
	
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Sawa et al. (US 2016/0322669); Matsui et al. (US 2014/0370337); Jeoung et al. (US 2014/0120410); Tanaka et al. (US 2011/0206988); Fujimoto et al. (US 7,344,802); and Kwon et al. (US 2014/0234682) (P97).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AMANDA J BARROW/Primary Examiner, Art Unit 1729